UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6887


TERRY TYRONE MOORE,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cv-00441-RBS-FBS)


Submitted:    October 30, 2008              Decided:   December 30, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Denis Kmetz, Norfolk, Virginia, for Appellant. Kathleen
Beatty Martin, Senior Assistant Attorney General, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry     Tyrone      Moore        seeks     to       appeal       the    district

court’s    order       accepting        the     recommendation         of     the       magistrate

judge     and    denying         relief     on    his     28     U.S.C.       §    2254       (2000)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate         of   appealability.                28    U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue     absent       “a       substantial       showing        of    the        denial       of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)           (2000).           A

prisoner        satisfies          this        standard        by     demonstrating                that

reasonable       jurists         would     find      that      any     assessment            of     the

constitutional         claims      by     the    district        court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                           We have

independently reviewed the record and conclude that Moore has

not     made    the    requisite          showing.          Accordingly,            we       deny    a

certificate       of     appealability           and      dismiss      the        appeal.            We

dispense        with    oral       argument       because        the     facts       and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                         DISMISSED

                                                 2